Citation Nr: 1519063	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-14 850	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post-traumatic arthritis of the left ankle, including special monthly compensation (SMC) prior to January 10, 2013, for consequent loss of use of the left ankle and foot.

2.  Entitlement to a compensable rating for post surgical linear scars, left ankle, for the period prior to December 14, 2011.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Janey Mark, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 18 to March 7, 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied a rating higher than 30 percent for his left ankle disability and a TDIU.

In October 2012, the Board remanded these claims for further development and consideration.

In a January 2013 rating decision, on remand, the RO granted a higher 40 percent rating for the Veteran's left ankle disability, retroactively effective from March 18, 2009, the date of receipt of his claim for a higher rating for this disability.  The RO also granted SMC for loss of use of his left ankle and foot, effective as of January 10, 2013, the date of the VA compensation examination that was provided after the Board had remanded the claims.  The RO also granted service connection for associated post-surgical scars of the left ankle and assigned an initial noncompensable rating, effective from the receipt of the claim on March 18, 2009, and a higher 10 percent rating as of December 14, 2011, the date of a prior VA compensation examination.  Additionally, the RO determined the Veteran was entitled to automobile and adaptive equipment.  The Veteran continued to appeal, requesting an even higher rating for his left ankle disability, including SMC prior to January 10, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).

In May 2013, the Board issued a decision denying entitlement to a rating higher than 40 percent for post-traumatic arthritis of the left ankle, including special monthly compensation (SMC) prior to January 10, 2013, for consequent loss of use of the left ankle and foot, and entitlement to a TDIU.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a March 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision denying these claims.  The Court remanded these claims to the Board for further proceedings consistent with the JMR.  These matters were remanded again in July 2014.

In February 2014, the Veteran filed a notice of disagreement with the ratings assigned to scars, left ankle.  In an October 2014 rating decision, the RO assigned a 20 percent disability rating to painful, post surgical scars, left ankle, effective December 14, 2011.  This constitutes a full grant of the benefit sought on appeal as the Veteran had specifically sought a 20 percent rating for this condition.  See 02/07/2014 VBMS entry, Notice of Disagreement; see AB, 6 Vet. App. at 38-9; see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  A statement of the case was issued in October 2014 with regard to the noncompensable rating in effect from March 18, 2009 to December 13, 2011.  In November 2014, the Veteran filed a substantive appeal.  

The issues of entitlement to a rating higher than 40 percent for post-traumatic arthritis of the left ankle, including SMC prior to January 10, 2013, for consequent loss of use of the left ankle and foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 18, 2009, three scars of the left ankle, are painful.  


CONCLUSION OF LAW

From March 19, 2009, the criteria for the assignment of a 20 percent disability rating for scars, left ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An April 2009 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claim.  Such communication informed him of the evidence necessary to substantiate his claim. the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Virtual folder contains the Veteran's post-service reports of VA and private treatment.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in June 2009, December 2011, January 2013, and September 2014 pertaining to his scars.  The Board finds that the examinations collectively are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Service connection is in effect for scars, left ankle, rated noncompensably disabling, from March 14, 2009 to December 13, 2011, and 20 percent disabling from December 14, 2011.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating, three or four such scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014).

The June 2009 VA examination report reflects a linear scar on the medial aspect of the left ankle, extending along the medial aspect of his left foot, 13.5 cm x 0.1 cm, which was described as superficial and light brown when compared with the surrounding darker brown tissue, and a linear scar on the lateral aspect of the left ankle, extending along the lateral aspect of his left foot, 7.5 cm x 0.1 cm, which was described as superficial and light brown when compared to the surrounding darker brown tissue.

The December 2011 VA examination report reflects that the Veteran had arthrodesis surgery on the left ankle due to intractable pain and ankle instability which resulted in three scars about the ankle and foot as a result of that surgery.  The examiner indicated that there are three scars that were painful.  The examiner found that each of three ankle and foot scars were painful, especially to light touch.  They contributed to the Veteran being unable to wear a regular shoe or boot, or wear an ankle support.  The examiner indicated that the scars were not unstable.  The scars measured 5 centimeters on the medial left ankle; 2. 7 centimeters on the lateral left ankle; and 1.5 by 1.5 on the left heel.  The examiner commented that the Veteran's linear ankle and foot scars are tender and do not interfere with ankle function.  

The January 2013 VA examination identified only two scars, specifically that there were two, well-healed surgical scars of 8.0 and 7.5 cm, on the medial and lateral malleoli, respectively.  The examiner checked the 'No' box for painful and unstable.

The September 2014 VA examination findings reflects three scars and the examiner found that the scars were not painful or unstable.  

The basis for the RO assigning a 20 percent disability rating effective December 14, 2011 was that the December 2011 and September 2014 VA examination reports showed three scars and that were shown to be painful.

It is clear that the Veteran has three scars as a result of left ankle surgery.  Unfortunately, the June 2009 VA examination report contains minimal findings pertaining to the scars and the examiner gave no comment on whether the scars were painful or unstable.  In his notice of disagreement, the Veteran asserted that his scars were painful.  See 02/07/2014 VBMS entry, Notice of Disagreement.

Based on the inconsistent and incomplete VA examinations of record and the subjective complaints of the Veteran, affording him the benefit of the doubt, the Board finds that a 20 percent disability rating is warranted for his scars, left ankle, for the period from March 18, 2009, corresponding to the date of receipt of his increased rating claim.  This constitutes a full grant of the benefit sought on appeal.  

Moreover, the rating criteria do not provide a basis for an increased rating, as he does not have five or more scars as a result of the left ankle surgery.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Likewise, such scars do not measure 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  


ORDER

For the period from March 18, 2009, entitlement to a 20 percent disability rating for scars of the left ankle is granted.


REMAND

In the March 2014 JMR, the parties agreed that, as to the claim for a higher rating for the left ankle disability, including SMC prior to January 10, 2013, the Board's October 2012 remand instructions were not followed.  Specifically, the parties agreed that the January 2013 VA examiner did not consider evidence of valgus deviation and left foot callosities.

The issue of entitlement to a TDIU was remanded to obtain medical comment on the prior findings of the December 2011 and January 2013 VA examiners that the Veteran could still perform sedentary work (even if not also work that is physically demanding).  The examiner was to address the Veteran's attorney's July 2014 contentions that even if the ankle can structurally bear the load of sedentary work, the disability nevertheless precludes employment because there additionally has to be consideration of non-physiological aspects beyond the joint impairment itself, such as the constant pain treated with Vicodin that, in turn, induces drowsiness and feelings of faintness.

The September 2014 VA examiner commented on objective findings of callus on the plantar surface great toe and 1st metatarsal approximately dime size with a moderate valgus deviation of the left mid foot.

The examiner noted that the Veteran was able to relate his condition and he used a cane to ambulate.  He denied that his feeling of being lightheaded, dizzy, and blurred vision is due to medications but rather indicated that he had difficulty with sensation in his feet.  The examiner stated that he may have another underlying condition affecting his ability to ambulate that has not been diagnosed at this time.  The examiner stated that he may need further assessment of these complaints and the decreased sensation of his feet to fully understand the causes of his disabilities that may or may not be related to the pain medications.  The examiner commented that he has taken medications for many years so he has possibly become tolerant to the pain medications as well as the side effects of the medications.  Therefore, his complaints of drowsiness and faintness may be due to other physical or mental factors rather than the pain medications.

Based on these comments, it is clear that further evaluation is necessary with regard to whether there are neurological manifestations as a result of his left ankle disability and whether the Veteran has another underlying condition affecting his ability to ambulate.  

The September 2014 VA examiner noted a 2009 opinion from the Veteran's orthopedic physician, Dr Everett Wilkerson, DO, opined in 2009, which found that the Veteran could only be gainfully employed in a seated position.  The examiner later commented that due to his ability to interact appropriately with the examiner, he was capable of sedentary work.  The examiner, however, did not give a clear opinion as to the effects of his pain medication and indicated that further evaluation may be necessary.  Thus, the examiner's response is not entirely responsive and further opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the severity of his post-traumatic arthritis of the left ankle.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  

The examiner must also specifically comment on whether
the Veteran has valgus deviation and left foot callosities.

The examiner should comment on whether the Veteran has a disability of the left lower extremity separate and distinct from his post-traumatic arthritis of the left ankle, and opine whether any such condition is due to or aggravated by his post-traumatic arthritis of the left ankle.  

The examiner should opine whether his disability precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  To this end, if it is still believed the Veteran is still capable of sedentary work, though not work that is physically-demanding, then the examiner needs to also address the arguments of the Veteran's attorney that even if the ankle can structurally bear the load of sedentary work, the disability nevertheless precludes employment when considering the non-physiological aspects beyond the joint impairment, itself, such as the constant pain treated with Vicodin that, in turn, induces drowsiness and feelings of faintness.

All necessary tests and studies should be performed and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand and the JMR.

2.  Schedule the Veteran for a VA neurological examination with a physician with expertise to assess the nature and severity of any neurological manifestations associated with his post-traumatic arthritis of the left ankle.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent neurological findings should be reported.  

The examiner should identify any neurological findings in the left lower extremity and fully describe the extent and severity of those symptoms.  The examiner should comment on whether any neurological manifestations are due to or aggravated by his post-traumatic arthritis, left ankle.  The examiner should comment on whether any neurological manifestations are due to medications taken for post-traumatic arthritis, left ankle.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

The examiner should identify any muscular atrophy associated with the left lower extremity associated with his post-traumatic arthritis, left ankle.  

The examiner should opine whether the disability precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  To this end, if it is still believed the Veteran is still capable of sedentary work, though not work that is physically-demanding, then the examiner needs to also address the arguments the Veteran's attorney made that even if the ankle can structurally bear the load of sedentary work, the disability nevertheless precludes employment when considering the non-physiological aspects beyond the joint impairment, itself, such as the constant pain treated with Vicodin that, in turn, induces drowsiness and feelings of faintness.

All. necessary tests and studies should be performed and all findings set forth in detail. The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a. complete copy of this remand and the JMR.

3.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If the claims are not granted in full, send the Veteran and his attorney another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


